               Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 1 of 10



 1                                                                           The Honorable Patrick Oishi
                                                      FILED
 2                                            2021 JUN 25 02:35 PM
                                                  KING COUNTY
 3                                           SUPERIOR COURT CLERK
                                                     E-FILED
 4                                           CASE #: 21-2-06780-4 SEA
 5

 6
                                    STATE OF WASHINGTON
 7                  SUPERIOR COURT OF WASHINGTON FOR THE COUNTY OF KING

 8    HUNTERS CAPITAL, LLC; HUNTERS
      PROPERTY HOLDINGS, LLC, AND                         Case No. 21-2-06780-4 SEA
 9    GREENUS BUILDING, INC.
                                                          HUNTERS CAPITAL’S FIRST
10                          Plaintiffs,                   AMENDED COMPLAINT
11
               v.
12
      THE HANOVER AMERICAN
13    INSURANCE COMPANY,

14                          Defendant.
15
                                                I.     PARTIES
16
             1.         Hunters Property Holdings, LLC (“HPH”) is a Washington limited liability
17
     company. HPH is the sole member of the following single-asset limited liability companies:
18
     Dunn Automotive Building, LLC, Lots II, LLC, 900 E. Pine, LLC, Moore Family Building,
19
     LLC, Pike Building, LLC, Ballou Wright Building, LLC and Colman Automotive, LLC
20
     (collectively “the LLCs”). The LLCs are the owners of properties insured at all relevant times by
21
     Hanover Insurance Company. The members of HPH are citizens of New York, California, and
22
     Washington.
23
             2.         Greenus Building, Inc., was incorporated in Washington and has its principal
24
     place of business in Washington. Greenus Building, Inc. is the sole owner of the Greenus
25
     Building, a property insured by Hanover Insurance Company at all relevant times.
26



                                                                                    Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                             Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 1                                                      Seattle, WA 98121-1128
                                                                           206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
               Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 2 of 10



 1           3.         Plaintiff Hunters Capital, LLC (“HC”) is a Washington limited liability company.
 2   HC acts as the agent for HPH, the LLCs, and Greenus Building, Inc. In its capacity as agent, HC
 3   is responsible for leasing, maintaining, securing insurance for and the financial administration of
 4   the properties insured by Hanover Insurance Company. The only member of HC is Michael
 5   Malone, a citizen of Washington. HC, HPH, and Greenus Building, Inc. are collectively referred
 6   to herein as “Hunters Capital.”
 7           4.         Defendant The Hanover American Insurance Company (“Hanover”) is a
 8   corporation organized and existing under the laws of the state of Delaware with its principal
 9   place of business at 440 Lincoln Street, Boston, MA 01653-1000. At all times material to this
10   complaint, Hanover was conducting business in King County, Washington.
11                                       II.     JURISDICTION AND VENUE
12           5.         The Court has jurisdiction over the parties and subject matter of this action.
13           6.         Venue is proper in King County, Washington.
14                                                    III.    FACTS
15           7.         Hunters Capital manages and operates a number of commercial and mixed-use
16   properties located in and around the Capitol Hill neighborhood of Seattle, Washington. At all
17   times material to this lawsuit, those properties were insured by Hanover pursuant to all-risks
18   “commercial property coverage” contained in policy ZZ2 D241525 03 (the “Policy”).
19           8.         The Policy contains a “Business Income (and Extra Expense) Coverage Form” in
20   which Hanover promises to pay Hunters Capital for loss sustained as a result of the slowdown or
21   cessation of business activities caused by direct “physical loss of or damage to” the insured
22   properties. The Policy is written on all-risks basis, meaning that any peril not excluded provides
23   coverage. In addition, the Policy specifically makes “riot,” “civil commotion”, “smoke”, and
24   “vandalism” covered causes of loss for the purposes of business income loss coverage.
25           9.         Property coverage under the Policy is broadened through various endorsements
26   marketed and sold by Hanover as significantly enhancing coverage, including a “Gold Property



                                                                                   Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                            Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 2                                                     Seattle, WA 98121-1128
                                                                          206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
               Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 3 of 10



 1   Broadening Endorsement” and a “Real Estate Property Broadening Endorsement.” The Policy,
 2   alone and in conjunction with these and other endorsements, provides numerous additional
 3   coverages. These include, but are not limited to: losses caused by action of civil authority,
 4   physical loss or damage to dependent properties, covered emergencies such as attempted or
 5   threatened violent acts, denial of access to premises, lease cancellation due to untenantability,
 6   and tenant replacement expense.
 7           10.        Beginning in approximately May 2020, Seattle’s Capitol Hill neighborhood
 8   became the scene of ongoing civil unrest, commotion and protests, arising out of, among other
 9   things, the murder of George Floyd and the conduct of the Seattle Police Department. The
10   protesters were met by police in riot gear. Tear gas, flashbangs and pepper spray were employed
11   to quell the commotion. On June 7, 2020, a man drove his vehicle into a crowd of protesters and
12   began shooting.
13           11.        On June 8, 2020, Seattle police reported that crowds were throwing rocks, bottles,
14   and fireworks, and shining lasers into officers’ eyes. Protesters barricaded and took over a six-
15   block area of Capitol Hill, declaring it an “autonomous zone.” Police boarded up the East
16   Precinct building in the protest area and abandoned it, abdicating responsibility for protecting
17   citizens and property from the unrest. The precinct’s desertion came after Seattle’s Mayor, Jenny
18   Durkan, ordered the removal of protest barriers near the East Precinct.
19           12.        The autonomous zone taken over by protesters came to be known as the Capitol
20   Hill Occupied Protest (“CHOP”). The CHOP occupation created obstructions which prevented
21   access to the premises owned and operated by Hunters Capital, its tenants and/or their customers
22   both within the CHOP zone and in the nearby vicinity. Masked protesters, some carrying guns,
23   roamed the streets, smashing windows and looting. Seattle police would not respond to calls for
24   help in the area while, simultaneously, paramedics with the Seattle Fire Department would not
25   respond to calls without a police escort. During June, there were at least four shootings in the
26   CHOP zone, two of them fatal. On June 24, 2020, a group of Capitol Hill businesses and



                                                                                 Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                          Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 3                                                   Seattle, WA 98121-1128
                                                                        206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
               Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 4 of 10



 1   residents affected by the occupation sued the City of Seattle for its “unprecedented decision to
 2   abandon and close off an entire city neighborhood, leaving it unchecked by the police, unserved
 3   by fire and emergency health services, and inaccessible to the public at large.”
 4           13.        Protestors within the CHOP zone and in the nearby vicinity repeatedly looted
 5   Hunters Capital’s properties and damaged them, including graffiti, broken windows, and other
 6   physical damage. In one case, a bullet went through a commercial tenant’s office space and was
 7   found lodged in the ceiling. When Hunters Capital attempted to resolve the damage, protestors
 8   informed Hunters Capital’s workers that if they proceeded, the protestors would burn down
 9   Hunters Capital’s buildings. Countermeasures by police, when they occurred, resulted in tear gas
10   and smoke migrating into Hunters Capital’s tenant’s homes and businesses.
11           14.        Hunters Capital’s employees, tenants and residential residents were repeatedly
12   threatened by CHOP inhabitants/participants/protesters. The ongoing and dangerous riot/civil
13   commotion, intimidation, harassment, and its accompanying physical damage to Hunters
14   Capital’s insured premises caused many of Hunters Capital’s commercial tenants (and their
15   patrons) and residential tenants to abandon the area.
16           15.        Property Claims Services (“PCS”), a service that assists the insurance industry in
17   identifying, tracking and managing catastrophic incidents, declared the CHOP zone protests to be
18   a “catastrophe” from the period May 26 to June 8, 2020. PCS’s declaration reflects its
19   determination that property damage losses from the catastrophe are likely to exceed $25,000,000.
20           16.        On or about August 6, 2020, Hunters Capital submitted a notice of loss or claim
21   (the “Claim”) to Hanover, seeking reimbursement under the Policy for costs to repair property
22   damage to its premises caused by the civil commotion, riot, vandalism, and occupation of the
23   CHOP zone, as well as business income loss and extra expense caused by the same.
24           17.        Upon receipt of the Claim, Hanover assigned an “adjuster consultant” in Ohio to
25   determine coverage under the Policy. Although the adjuster, Steven Morris, had no familiarity
26   with the CHOP zone or the civil commotion crisis in Seattle, he immediately informed Hunters



                                                                                  Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                           Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 4                                                    Seattle, WA 98121-1128
                                                                         206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
               Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 5 of 10



 1   Capital that he did not believe there would be any business income loss coverage. Then, rather
 2   than request an objective coverage analysis from outside claims counsel familiar with
 3   Washington law, Mr. Morris sought to justify his position that there was no business income loss
 4   coverage by seeking input from the Property & Liability Resource Bureau (“PLRB”) in Downers
 5   Grove, IL, a trade association serving casualty insurance companies and underwriters. Mr.
 6   Morris’s correspondence to the PLRB does not attempt even a pretext of neutrality: it flatly
 7   states Hanover’s belief that no business income loss coverage to Hunters Capital was owed.
 8           18.        In its response to Mr. Morris, PLRB concluded (1) that civil authority coverage
 9   “likely” did not apply because the City’s abandonment of the CHOP zone in response to
10   protesters barricading the area “arguably” fell short of “an action of civil authority” that would
11   trigger coverage and (2) that Washington courts “might not” consider Hunters Capital’s loss of
12   use of the properties it manages to constitute a “physical loss” that would trigger coverage.
13   PLRB did conclude that denial of access to premises coverage “might be” applicable because
14   property damage caused by protesters had hindered, and in cases prevented, the ability of
15   Hunters Capital’s employees and its tenants to access the premises.
16           19.        With nothing but the equivocal conclusions of PLRB to rely upon, Hanover
17   denied Hunters Capital’s business income loss and extra expense claim in its entirety. Hanover’s
18   denial letter attempted to justify its decision by arguing that the Policy’s insuring clause was not
19   triggered unless damage rendered the premises “untenantable,” an undefined term in the Policy
20   only relevant to one of the two definitions of “suspension.” Hunters Capital’s tenant replacement
21   expense loss was denied on a similar untenantability rationale.
22           20.        Notwithstanding PLRB’s advice that denial of access coverage may apply,
23   Hanover also denied that aspect of the Claim. Hanover did not even consider whether extended
24   business income loss coverage might be owed, or whether coverage was owed under any other
25   portion of the Policy. In short, other than accepting some of Hunters Capital’s Claim for
26   expenses incurred to repair physical damage to the insured premises, Hanover denied Hunters



                                                                                 Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                          Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 5                                                   Seattle, WA 98121-1128
                                                                        206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
                Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 6 of 10



 1   Capital’s Claim outright.
 2             21.      The legal premise for Hanover’s denial—that a policyholder cannot suffer “direct
 3   physical loss of” property unless the property is structurally altered/physically damaged—has
 4   already been rejected by Washington courts. See Perry Street Brewing Co. v. Mutual of
 5   Enumclaw Ins. Co., No. 20-2-02212-32, (Wash. Super. Ct. Nov. 23, 2020) (attached as Exhibit
 6   A); Hill and Stout v. Mutual of Enumclaw Ins. Co., No. 20-2-07925-1-SEA (Wash. Super. Ct.
 7   Nov. 13, 2020) (attached as Exhibit B); see also Nautilus Grp., Inc. v. Allianz Glob. Risks US,
 8   2012 WL 760940 (W.D. Wash. Mar. 8, 2012) (rejecting insurer’s argument that business income
 9   loss triggered by direct physical loss of or damage to property “requires proof that the property at
10   issue has been physically altered.”).
11             22.      Not only does the premise for Hanover’s denial lack any legal support, it lacks
12   any factual support as well. Hunters Capital’s buildings were structurally altered/physically
13   damaged, its tenants were physically denied the use of their spaces, and public and private
14   property (including Hunter Capital’s insured properties) inside and around the CHOP zone were
15   under relentless physical attack for weeks.
16             23.      Hunters Capital relied on the bases set forth in Hanover’s denial letter in bringing
17   this litigation.
18                        IV.     FIRST CAUSE OF ACTION: BREACH OF CONTRACT
19             24.      Hunters Capital repeats and realleges each and every preceding paragraph as
20   though fully set forth herein.
21             25.      Hanover’s actions and omissions as described herein constitute breaches of the
22   Policy.
23             26.      Hunters Capital has been damaged by Hanover’s breach of contract in an amount
24   to be proven at trial, but not less than $3,270,608.11.
25                               V.     SECOND CAUSE OF ACTION: BAD FAITH
26             27.      Hunters Capital repeats and realleges each and every preceding paragraph as



                                                                                   Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                            Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 6                                                     Seattle, WA 98121-1128
                                                                          206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
               Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 7 of 10



 1   though fully set forth herein.
 2           28.        Hanover’s actions and omissions as described herein were/are unreasonable and,
 3   therefore, in bad faith.
 4           29.        As a result, Hunters Capital has been directly and proximately damaged by
 5   Hanover’s bad faith in an amount to be proven at trial, not less than $3,270,608.11.
 6                      VI.   THIRD CAUSE OF ACTION: PER SE AND NON PER SE CPA
 7                                         VIOLATIONS
             30.        Hunters Capital repeats and realleges each and every preceding paragraph as
 8
     though fully set forth herein.
 9
             31.        Hanover’s acts and omissions as described above violated multiple provisions of
10
     WAC 284-30-330 including, but not limited to, subsections (4), (7) and (13); such violations are
11
     per se violations of RCW 19.86, Washington’s Consumer Protection Act (the “CPA”).
12
             32.        Hanover’s acts and omissions, as pled above, also constitute non per se violations
13
     of the CPA. Such unreasonable acts and omissions were unfair or deceptive, occurred in trade or
14
     commerce, and affected Washington’s policyholders and the public interest.
15
             33.        Such unfair or deceptive acts or omissions directly and proximately caused and
16
     continue to cause Hunters Capital to suffer damages in an amount to be proven at trial. These
17
     damages include, but are not limited to, the deprivation of policy benefits owed to Hunters
18
     Capital and the costs associated with bringing this action for coverage, including court costs and
19
     attorney fees.
20
             34.        Hunters Capital is entitled to recover its actual damages and attorneys’ fees, as
21
     well as treble damages up to $25,000 per violation, pursuant to RCW 19.86.090.
22

23              VII.      FOURTH CLAIM FOR RELIEF: INSURANCE FAIR CONDUCT ACT
                                         VIOLATION
24
             35.        Hunters Capital realleges and incorporates by reference each and every preceding
25
     paragraph.
26



                                                                                   Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                            Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 7                                                     Seattle, WA 98121-1128
                                                                          206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
                Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 8 of 10



 1             36.      Pursuant to RCW 48.30.015(8), Hunters Capital sent notice to Hanover of
 2   Hunters Capital’s intent to assert a cause of action against Hanover under the Insurance Fair
 3   Conduct Act (“IFCA”) on May 21, 2021.
 4             37.      Hanover failed to resolve Hunters Capital’s claim within the 20-day statutory
 5   period.
 6             38.      As such, Hunters Capital has met its statutory obligations under IFCA.
 7             39.      Hanover is liable under IFCA for, among other things: failing to conduct a
 8   reasonable investigation into the Claim; compelling Hunters Capital to initiate litigation to
 9   recover amounts due to it under the Policy; failing to reasonably connect the Policy language, on
10   which the denial relies, to the facts of the Claim and the controlling law; and for unreasonably
11   denying Hunters Capital’s claim, and all policy benefits.
12             40.      Hanover’s acts and omissions in violation of IFCA have proximately and directly
13   caused and continue to cause Hunters Capital to suffer damages in an amount to be proven at
14   trial.
15             41.      Hunters Capital is entitled to recovery for its actual damages, attorney fees,
16   litigation costs, and expert witness fees pursuant to RCW 48.30.015(3).
17             42.      The jury may award up to three times Hunters Capital’s actual damages pursuant
18   to RCW 48.30.015(3).
19                           VIII. FIFTH CAUSE OF ACTION: DECLARATORY RELIEF
20             43.      Hunters Capital repeats and realleges each and every preceding paragraph as
21   though fully set forth herein.
22             44.      There is a ripe justiciable dispute between Hunters Capital and Hanover
23   concerning their respective rights and obligations under the Policy. Accordingly, Hunters Capital
24   seeks declaratory relief on, at a minimum, the following topics:
25                      A.      A declaration that the Claim is covered under the Policy, including but not
26   limited to under the Policy’s Business Income and Extra Expense coverage;



                                                                                   Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                            Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 8                                                     Seattle, WA 98121-1128
                                                                          206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
                Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 9 of 10



 1                      B.     A declaration that Hanover unreasonably denied coverage;
 2                      C.     A declaration that Hanover failed to conduct a reasonable investigation of
 3   the Claim;
 4                      D.     A declaration that Hanover’s acts and omissions violated Washington’s
 5   Consumer Protection Act;
 6                      E.     A declaration that Hunters Capital is liable under IFCA for its conduct as
 7   alleged herein; and
 8                      E.     A declaration that Hanover is limited to asserting those coverage defenses
 9   set forth in its December 1, 2020 coverage denial letter.
10                                      IX.     REQUEST FOR RELIEF
11           WHEREFORE, Hunters Capital prays for judgment in their favor against Hanover as
12   follows:
13           1.         For damages for the causes of action listed above in an amount to be proven at trial,
14   not less than $3,270,608.11;
15           2.         For declaratory relief, as described above;
16           3.         For an award of attorneys’ fees, expert costs, and other costs incurred in bringing
17   this action;
18           4.         For treble damages under the Consumer Protection Act up to the statutory
19   maximum;
20           5.         For treble damages under IFCA; and
21           6.         For pre- and post-judgment interest;
22           7.         For such other and further relief as the Court deems appropriate.
23   //
24   //
25   //
26   //



                                                                                   Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                            Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 9                                                     Seattle, WA 98121-1128
                                                                          206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
              Case 2:21-cv-01016-JLR Document 1-2 Filed 07/29/21 Page 10 of 10



 1           DATED this 25th day of June, 2021.
 2                                                s/ Tristan N. Swanson
                                                  Tristan N. Swanson, WSBA No. 41934
 3
                                                  K. Michael Fandel, WSBA No. 16281
 4                                                MILLER NASH LLP
                                                  Pier 70 ~ 2801 Alaskan Way, Suite 300
 5                                                Seattle, WA 98121
                                                  Telephone: (206) 624-8300
 6                                                Fax: (206) 340-9599
                                                  Email: Tristan.swanson@millernash.com
 7
                                                  Email: Michael.fandel@millernash.com
 8
                                                       Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                            Miller Nash LLP
     HUNTERS CAPITAL’S FIRST                                     Pier 70 | 2801 Alaskan Way | Suite 300
     AMENDED COMPLAINT - 10                                             Seattle, WA 98121-1128
                                                                   206.624.8300 | Fax: 206.340.9599
     4839-2107-5157.3
